PER CURIAM.
Appellant contends that the trial court erred in not permitting him to recall a potential juror for further questioning, after all challenges had been exercised and the jury panel chosen. No objection was made to the jury panel prior to the time it was sworn, thus the issue has not been preserved for appeal. Joiner v. State, 618 So.2d 174 (Fla.1993); Milstein v. Mutual Security Life Insurance Company, 705 So.2d 639 (Fla. 3d DCA 1998). We find no error in the denial by the trial court of appellant’s motion for judgment of acquittal.
AFFIRMED.
DAUKSCH and ANTOON, JJ., and ORFINGER, M., Senior Judge, concur.